Title: To James Madison from Alexander J. Dallas, 12 September 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            12 Sept. 1815
                        
                        I have received your favor of the 8: instant. Having heard from Messrs. Gallatin & Clay the contents of the Commercial Treaty, as well as their opinion upon the necessity of a special call of the Senate to ratify it, I was prepared to express to Mr. Rush, in compliance with your request, a decision against the call. Your letter anticipates the principal reasons of the decision. I will only add, that the Bill depending in the English Parliament, was passed after Messrs. Gallatin & Clay reached Liverpoole; and that it gave the Prince Regent power to render the existing law conformable to the Treaty, by an Order in Council. If he should do so, your Proclamation will be sufficient to confer reciprocal advantages on British Commerce, under the Act of the 3d. of March; which is all (as I understand) the ratification of the Treaty will confer. If he should not do so, little will be gained in point of time; and something will be lost in point of policy and dignity; by hastening the legislative sessions.
                        I have inclosed a general opinion on the Brevet question. It appears to me to be a clear case. I am, Dear Sir, most respectfully & faithfully Yrs.
                        
                            A. J. Dallas
                        
                    
                    
                        Mr. Clay & Mr. Todd have just taken leave of us, and start for Washington tomorrow morning.
                    
                    
                        [Enclosure]
                        Answer.
                        Brevet rank has always been distinguished in two points of view: 1t Where the Brevet confers rank and emoluments upon officers employed in the Staff of the Army; and 2dly, where the Brevet is granted to confer

additional rank upon officers in the Line of the Army, as a reward for meritorious conduct.
                        1. The Brevet rank, which is incident to the Staff, ceases, whenever the officer ceases to belong to the Staff. He may continue to be an officer in the Line; but then he only ranks according to the commission, which he actually holds in the line, and not according to the Brevet, which he previously held, as an officer in the Staff. The Brevet rank of the Staff is official, and not personal; it belongs to the office, and not to the officer; it passes in succession from occupant to occupant; and it cannot, at the same time, be enjoyed by two different Officers, for the Same Office.
                        The Act fixing the military peace establishment has abolished the Staff offices of the Army, with certain exceptions. Where the offices are abolished, the brevet rank, which belonged to the offices, cannot be sustained. A contrary position, presents a superstructure without a foundation. If the brevet rank of the Officer ceased by a mere removal from the office, it must, a fortiori, cease by the abolition of the office itself. Where the offices are not abolished, the ⟨a⟩ctual occupants of them, upon the peace establishment, are entitled to the brevet rank; and not the officers who occupied them during the war.
                        I cannot, then, perceive any pretence, in law, or reason, to confirm to the Officers, who belonged to the Staff during the war, brevet rank, upon the peace establishment, when they no longer belong to the Staff.
                        2. The Brevet rank conferred for distinguished merit, is personal and not official; and as long as the officer continues in the Army he is entitled to the benefit of the brevet. The Act fixing the military peace establishment does not, in any way, abolish, or impair, this right. The number of the Army is reduced; but the offices in the Line are preserved; and every retained officer possesses all the privileges of commission and brevet, which he had previously acquired.
                        Upon the whole, the following General order is submitted for consideration:
                        General Order.
                        Adj. & Ins. Gen. Off
                        By authority of the President of the United States it is announced
                        1. That Officers belonging to the Staff of the late Army, and retained in service, upon the military peace establishment, are not entitled to the brevet rank or emoluments of their former offices in the Staff.
                        2. That Officers, on whom brevet rank has been conferred for gallant actions, or meritorious conduct, or for having served ten years in any one grade, and who are retained in service on the military peace establis⟨hment⟩are entitled to their brevet rank.
                    
                